DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/20 and 8/25/21 were filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cooper (US 2009/134991 A3 hereafter Cooper).
Cooper teaches a biomaterial derived sheet decellularized material having a maximum tensile strength of 22 Mpa with an elongation of 75% (abstract, Example 11, pg 8, lin. 15-25).  The decellularized sheet has a pressure resistant strength of at least 1500 mmHg (pg 8, lin. 1-5).  The tensile strength is anisotropic with a maximum longitudinal/axial of 200 and an orthogonal/radial of 100, making a maximum ratio of 2 meeting the limitation of claim 3 (pg 8, lin. 15-25).  The decellularized sheet is applied for repair of blood vessels (pg 2, lin. 35- pg 3, lin. 15; pg 9, lin. 1-10).  These sheets are used to form artificial blood vessels (Example 11). Regarding claim 2 which recites that the sheet is formed by rolling, it is the position of the Examiner that such limitations are product-by-process limitations and do not distinguish the product claims over the prior art.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  These disclosures render the claims anticipated.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Cooper (WO 2009/134991 A3 hereafter Cooper) in view of Matheny (US 2015/0100115 A1 hereafter Matheny).
As discussed above Cooper discloses a decellularized sheet material that is used for repairing blood vessels and making artificial blood vessels.  As sources for tissue for the biomaterial, Cooper uses various smooth muscle cells  and tissues derived from placental tissue, umbilical tissue and endothelial cells (pg 15, lin. 9-20).  The reference does not specifically name pericardium as a tissue used for the biomaterials. The use of pericardium tissue as a source for biomaterials is well known in the art as seen in the Matheny patent.
Matheny discloses decellularized extracellular matrix sheets useful in repairing damaged tissue [abstract].  The source for the biomaterials include most organs including liver, bladder and pericardium [0047-0048].  The materials are decellularized and formed into sheets that can be rolled into artificial blood vessels [Figure 1, 0020-22]. The resulting tissues mimic biological physical properties including tensile strength, elongation and breaking pressure [0081-0087].  It would have been obvious to include the pericardium of Matheny into Cooper as they solve the same problem of repairing blood vessels with organic source materials.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable blood vessel repair biomaterial.  It would have been obvious to follow the suggestions of Cooper to include vascular tissue and include the pericardium of Matheny as they solve the same problem of making biomaterials for tissue repair.  One of ordinary skill in the art would have been motivated to combine the art with an expected result of a stable repair construct. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618